Citation Nr: 1635318	
Decision Date: 09/09/16    Archive Date: 09/20/16

DOCKET NO.  11-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for coronary artery disease, status post bypass graft surgery and anterior wall myocardial infarction ("cardiovascular disability").


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The appellant had active service in the U.S. Army from August 1981 to October 1981, and January 1991 to March 1991, as well as Reserve and National Guard service from June 1981 to January 1994 with various periods of active duty for training (ADT) and inactive duty for training (IADT).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Jurisdiction over the appellant's claims file was subsequently transferred to the Indianapolis RO.

The appellant was previously represented by a private attorney; however, that individual withdrew in January 2016.  The appellant has not appointed a new representative.

The above issues are the only ones before the Board at this time.  A Statement of the Case was issued in January 2016 on other claims, but no appeal was received.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2005 rating decision denied service connection for a bilateral knee disability; the appellant did not file a timely notice of disagreement, and no evidence was received within one year of the RO decision, nor were new, relevant service records received any time thereafter.

2.  The evidence associated with the claims file subsequent to the July 2005 rating decision denying service connection for a bilateral knee disability is either redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.

3.  There was no event, disease, or injury manifesting a cardiovascular disability during active service; symptoms of a cardiovascular disability were not chronic in service; symptoms of a cardiovascular disability have not been chronic since service separation; a cardiovascular disability did not manifest to a compensable degree within one year of active service; there is no medical nexus between the current cardiovascular disability and active service; the appellant did not become disabled due to a cardiovascular disability as a result of an injury or disease incurred in the line of duty during a period of ADT or due to an injury incurred in the line of duty during a period of IADT.  


CONCLUSIONS OF LAW

1.  The July 2005 rating decision, which denied service connection for a bilateral knee disability, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The evidence received subsequent to the July 2005 rating decision is not new and material to reopen the claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 4.150 (2015).

3.  The criteria for service connection for a cardiovascular disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1113, 1131, 1153, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).





[CONTINUED ON NEXT PAGE]

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening the Knee Claim

In April 2005, the appellant filed an initial claim for service connection for a bilateral knee disability.  Specifically, the appellant claimed that he injured his knees in 1985, and that his Reserve treatment records would document the injury.  

The claim was denied in a July 2005 rating decision.  The RO found that there was no evidence of a medical nexus between the current disabilities and active service, and, with respect to the right knee, that there was no evidence that a preexisting right knee disability was aggravated by active service.  The appellant did not file a timely notice of disagreement (NOD), and no evidence was received within one year of the RO decision, nor were new, relevant service records received at any time thereafter.   38 C.F.R. § 3.156(b) and 3.156(c).  Consequently, the July 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Subsequently, in April 2009, the appellant filed a request to reopen his claim for service connection for a bilateral knee disability.  In the March 2010 rating decision that is the subject of this appeal, the RO denied reopening of the claim, finding that no new and material evidence showing a nexus between the claimed disability and active service had been received.     

Based on the procedural history outlined above, the issue for consideration with respect to the appellant's claim is whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral knee disability.  

Notwithstanding the determination of the RO regarding reopening or not reopening the claim, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

"New" evidence is defined as evidence not previously received by agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been received, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the appellant in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (eliminating the previous requirement of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the last final July 2005 rating decision denying service connection included service treatment records, post-service treatment records, and the appellant's statements.  

Service treatment records showed that, in June 1981, at the time of the appellant's enlistment to the National Guard, he reported undergoing surgery to his right knee in 1979 after fracturing the right patella.  A letter from his treating physician indicated that the knee healed without difficulty, that he regained a completely satisfactory level of function, and required no medical restrictions.  

In September 1987, it was noted that the appellant was unable to take his annual physical fitness test due to an injury to his knee.  At a subsequent April 1988 Reserve examination, it was noted that the appellant had a reinjury to his knee (it did not specify which knee) in July 1987 while running and had undergone arthroscopic repair.  However, there is no other reference to either the 1987 knee injury or subsequent surgery in the service treatment records.  At a March 1991 separation examination, the appellant checked "yes" next to "trick or locked knee" on his Report of Medical History, and the examining clinician noted that the appellant had experienced chronic right knee pain since he had broken his right knee in 1976, prior to service.  

Following separation from service, there is no documentation of knee complaints or treatment until June 2002, when the appellant reported pain in his hips, shoulder, and knee, was diagnosed with arthralgias.  He was subsequently diagnosed with bilateral knee arthritis in 2003.  

Post-service treatment records also show that the appellant consistently reported that his right knee problems began prior to service enlistment, when he injured the knee in 1979, and at no time did he relate his left knee problem to active service.  

Based on this evidence, in the July 2005 rating decision, the RO denied the claim for service connection, finding that there was no evidence that the preexisting right knee disability was aggravated by active service, or that there was a medical nexus between the current left knee disability and active service.   

Evidence added to the record since the time of the last final denial in July 2005 includes updated post-service treatment records, which continue to show treatment for bilateral knee arthritis, and tend to confirm that the appellant's right knee problems began prior to service.  

For instance, in December 2005, a rheumatologist opined that the appellant had osteoarthritis of the knee, likely related to the right patellar fracture that occurred at the age of sixteen and cartilage tears in the left knee.  

In addition, in July 2010, the appellant related his bilateral knee pain back to 1978 following a sports injury.  He stated that, after his surgery in 1979, he did well and was a drill sergeant for twelve years.  He stated that he had pain off and on in the left knee, and that pain gradually started in the right knee as well.  

In sum, none of the evidence submitted and received since the last final denial demonstrates a medical nexus between the current bilateral knee disability and active service, and, in fact, tends to weigh against the claim.

Moreover, the statements of the appellant are redundant in that he has simply reiterated his assertions that he injured his knees during active service.  The essence of his statements has not changed.  

The evidence added to the record since the previous July 2005 denial of the claim for service connection for a bilateral knee disability does not constitute new and material evidence.  Although most of the evidence is new, in that it was not associated with the claims file prior to the last final denial in July 2005, for the reasons set forth above, such evidence is not material because it is redundant or cumulative of previously submitted evidence, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claim.  

As noted above, the statements of the appellant on the matter are redundant and cumulative because they just reiterate previously considered assertions.  Moreover, the medical evidence continues to reveal that there is no medical nexus between the current disorders and active service, so such evidence does not relate to an unestablished fact.  All the evidence together does not raise a reasonable possibility of substantiating the claim for service connection.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim of entitlement to service connection for a bilateral knee disability cannot be reopened.  

Service Connection for Cardiovascular Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as cardiovascular-renal disease, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this case, the medical evidence of record demonstrates a diagnosis of coronary artery disease.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the appellant was not diagnosed with coronary artery disease within one year of separation from service, nor was there continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as coronary artery disease, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Active military service includes active duty (AD), any period of ADT during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of IADT during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ADT includes full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  IADT includes duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).  Presumptive periods for service connection do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ADT, from an injury incurred or aggravated while performing IADT, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of IADT.  38 U.S.C.A. §§ 101(24), 106, 1110.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

As noted above, the appellant has been diagnosed with coronary artery disease and has also suffered a myocardial infarction, which he contends began during or is related to a period of active service, ADT, or IADT.  He has not contended that he began to experience symptoms of the cardiovascular disability during his period of active service, or that he suffered the myocardial infarction during a period of IADT.

Because there are different rules for active federal service versus ADT and IADT, the Board has first considered the appellant's periods of active federal service from August 1981 to October 1981, and January 1991 to March 1991.

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting a cardiovascular disability during active service, and that the preponderance of the evidence demonstrates that symptoms of a cardiovascular disability were not continuous or recurrent during active federal service.    

The appellant's service treatment records are entirely negative for complaints, reports, symptoms, findings, treatment, or diagnoses of a cardiovascular disability.  

The Board next finds that the preponderance of the evidence demonstrates that symptoms of a cardiovascular disability were not continuous or recurrent after the appellant's first period of active federal service in October 1981 and have not been continuous or recurrent since separation from active service in March 1991.  

Following separation from service in March 1991, the evidence of record does not show any complaints, diagnosis, or treatment for a cardiovascular disability until March 2002, when the appellant suffered a myocardial infarction.  On admission to the hospital, he was diagnosed with severe coronary artery disease.    

The absence of post-service complaints, findings, diagnosis, or treatment for the claimed disorder for eleven years after service separation until 2002 is one factor that tends to weigh against a finding of continuous or recurrent cardiovascular symptoms after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of a cardiovascular disability have not been continuous or recurrent since service separation includes a hospital record dated in March 2002 which states that the appellant reported that he was in his usual state of good health prior to developing chest pain and suffering a myocardial infarction.  He further stated that he had never experienced chest pain prior to that incident, including exertional chest pain, and that he was very active in the past without any symptoms whatsoever (emphasis added).  His statements are highly probative evidence against a finding of continuous or recurrent symptoms of cardiovascular disease since active service.  The hospital discharge summary, also dated in March 2002, indicates a strong family history of coronary artery disease, indicating genetics as the etiology of his cardiovascular disability.   

To the extent that the appellant's recent assertions made in the context of the current disability claim can be interpreted as a claim of continuous or recurrent cardiovascular symptoms since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the appellant's assertions of continuous or recurrent cardiovascular symptoms after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, which are negative for any signs, symptoms, complaints, treatment, or diagnoses of cardiovascular symptoms; the 2002 hospital treatment records demonstrating that the appellant denied experiencing any cardiovascular symptoms prior to 2002; and the lack of any documentation of reports or treatment for cardiovascular symptoms until 2002, eleven years after service separation.  

As such, the Board does not find that the evidence sufficiently supports continuous or recurrent cardiovascular symptoms since service, so as to warrant a finding of a nexus between the current cardiovascular disability and active service. 

The Board also finds that the preponderance of the evidence demonstrates that the cardiovascular disability did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no cardiovascular disability symptoms during the one year period after either period of active federal service, and no diagnosis or findings of a cardiovascular disability of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7006.  Indeed, the evidence does not demonstrate symptoms of cardiovascular disease until 2002.  For these reasons, the Board finds that the cardiovascular disability did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for cardiovascular disabilities are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the appellant's statements that his cardiovascular disability is etiologically related to his active service.  However, his statements alone do not establish a medical nexus.  Indeed, while the appellant is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions.  See Jandreau, 492 F.3d 1372; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology or causation of a specific disability.  The question of causation, in this case, involves a complex medical issue that the appellant is not competent to address.  Jandreau.

The Board will next address the appellant's National Guard and Reserve service from June 1981 to January 1994, with various periods of ADT and IADT.  As noted above, special rules apply to National Guard and Reserve service.  The initial determination in any claim for veterans' benefits is whether the claimant is considered a "veteran" as defined under VA law.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Service in the National Guard, even during period of ADT (or IADT), without more, will not suffice to give one "veteran" status.  Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010).  To warrant "veteran" status for National Guard service, the individual must (1) serve on active duty, (2) serve on a period of ADT and incur or aggravate an injury or disease during that period of ADT; or (3) serve on a period of IADT and incur or aggravate an injury during that period of IADT.  Biggins, 1 Vet. App. at 478.

No presumptions attach (including soundness, aggravation, or presumptive diseases) unless "veteran" status is attained; and, certain presumptions (aggravation and presumptive diseases) can never apply to periods of ADT and IADT.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

The mere occurrence or notation of symptoms or a disability during ADT or IADT is not sufficient to meet the criteria for establishing "veteran" status, even if those symptoms represent the initial occurrence of symptoms, or if that diagnosis represents the initial diagnosis.  In other words, the appellant must establish that the disability actually began during a period of ADT or IADT.  The determination of when the cardiovascular disability actually began in this case is inherently a medical question which must be based on an accurate understanding of the facts, as well as of this particular aspect of the law.  

The Board acknowledges that "veteran" status attaches to a period of service if service connection is already in effect for another disability based on that period.  However, the only other service-connected conditions in this case are hearing loss and tinnitus, which were found to be related to the appellant's active federal service. 

Regarding the applicability of the presumption of soundness to this period of service, as the appellant has a period of active duty for which "veteran" status has been attained (August 1981 to October 1981), the presumption of soundness is applicable to the period of service after October 1981.  However, the presumption only applies to specific periods of qualifying National Guard or Reserve service (ADT and IADT), and only if an examination was conducted at entry into that period, and that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  
	
Here, the only examinations conducted during the appellant's National Guard and Reserve service was at enlistment in June 1981 and November 1983, and a quad-annual examination in April 1988.  There are no examination reports for any specific period of ADT or IADT.  Therefore, the presumption of soundness does not attach to any period of ADT or IADT. 

As noted above, the presumption of aggravation can never by applied to ADT or IADT periods, nor can the presumption of service connection for cardiovascular-renal disease.  

There is no line of duty investigation pertinent to any period of ADT or IADT and the appellant has not asserted that he incurred a specific injury or disease in the line of duty during any such period.  Moreover, the November 1983 enlistment examination report for Reserve service and the April 1988 quad-annual examination report show that the appellant denied any cardiovascular symptoms, and clinical evaluations of the heart and vascular system were marked normal.  There is simply no evidence, either lay or medical, that the appellant's cardiovascular disability manifested during a period of ADT, or that he suffered an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident during a period of IADT.  Indeed, as noted above, the appellant has not contended that the disability began during his National Guard or Reserve service.  

Accordingly, the Board finds that the appellant did not become disabled due to a disease or injury incurred or aggravated in the line of duty during any period of ADT in the National Guard or Army Reserve, or become disabled due to an injury incurred or aggravated in the line of duty during any period of IADT in the National Guard or Army Reserve.  As such, "veteran" status does not attach to any period of National Guard or Army Reserve service, and service connection for cardiovascular disability incurred during National Guard or Army Reserve duty is not warranted.  

In sum, the Board finds that there was no injury or disease in active duty service pertinent to the cardiovascular system, and that the appellant's cardiovascular disability was not incurred during active duty service.  The Board also finds that the appellant did not become disabled by an injury or disease involving the cardiovascular system incurred or aggravated in the line of duty during a period of ADT, or by an injury incurred in the line of duty during a period of IADT.  Accordingly, the Board concludes that service connection for a cardiovascular disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of a May 2009 letter.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the appellant's service treatment records, service personnel records, post-service VA and private treatment records, records from the Social Security Administration, and the appellant's statements.  Although he initially referred to VA treatment beginning in 2002, he clarified in a January 2016 Report of Contact that he began VA treatment in 2005.  Records from 2005 through January 2016 have been obtained.  There are notifications in the file showing the appellant has been hospitalized several times in 2016 for various conditions, and those records are not in the file.  However, not one of those hospitalizations was for knee or cardiovascular conditions, which are the claims being decided at this time.  Therefore, there is no suggestion the outstanding VA hospitalization records would be in any way relevant to the claims being decided, nor has the appellant indicated such. 

The Board notes that the appellant has not been afforded a VA examination, nor has a VA opinion been obtained, with regard to the bilateral knee claim.  However, in the context of claims to reopen, the duty to provide an examination or obtain an opinion is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  In this case, the Board has determined that new and material evidence has not been received to reopen the claim of entitlement to service connection for a bilateral knee disability.  Thus, VA's duty to provide an examination or obtain an opinion with regard to that claim is extinguished.  Woehlaert, 21 Vet. App. at 463.

The Board also acknowledges that the appellant has not been afforded a VA medical examination specifically geared to the claimed cardiovascular disability; however, the Board finds that a VA examination is not necessary in order to decide this issue.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the appellant's service treatment records are negative for any complaints of or treatment for a cardiovascular disability.  Thus, the weight of the evidence demonstrates that the appellant did not sustain an injury, disease, or event relating to a cardiovascular disability in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic symptoms of a cardiovascular disability in service and no continuity of symptoms of a cardiovascular disability since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for a cardiovascular disability.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the appellant's cardiovascular disability would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the appellant's cardiovascular disability and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence not having been received, the appeal to reopen the claim of entitlement to service connection for a bilateral knee disability is denied.

Service connection for a cardiovascular disability is denied.  




[CONTINUED ON NEXT PAGE]

REMAND

The appellant contends that his current PTSD is related to events that occurred during his period of active federal service from January 1991 to March 1991.  Specifically, he states that, during that period, he was training a group of recruits at Fort Benning, Georgia, when one of the recruits suffered a fatal injury on the training course and died in his arms.  

The appellant has identified a two month time frame during which the claimed stressor occurred, as well as a specific location.  The Board finds that this is sufficient information to submit a request to the U.S. Army and Joint Services Records Research Center (JSRRC) or to any other organization deemed appropriate (e.g., Army Casualty Department), or to allow for meaningful research of U.S. Army or National Archives and Records Administration (NARA).  A remand is necessary to attempt to verify the appellant's claimed stressor.     

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U. S. Army and Joint Services Records Research Center (JSRRC) and any other organization deemed appropriate, such as the Army Casualty Department, to determine whether they can verify the death of a recruit occurring at Fort Benning, Georgia from January to March 1991.  The responses, including a negative one, should be associated with the claims file.

2.  When the development requested has been completed, the issue of entitlement to service connection for an acquired psychiatric disability should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the appellant should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


